Title: To Thomas Jefferson from Albert Gallatin, 5 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Treas. Dep. Nov. 5 1801
The Commr. of Loans Georgia is dead and Mr Millege recommends a Mr Alger for successor.
Shall Mr Peter Bowdoin be made Collector for Cherry Stone? Mr Lee of Norfolk says that he is a violent federal partizan & that a republican may be obtained. But it is necessary that an appointment should take place before the meeting of Congress.
Respectfully your obt. Servt
Albert Gallatin
